DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 depend from itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  TAKEDA ET AL (US2012/295469) and/or OHNO ET AL (US6034876) and/or OHNO (US5593319) and JPH10340755.
Regarding claims 1 and 14, TAKEDA ET AL discloses substantially: A device and/or method for assembling a device (1 in Fig. 1-7) for connecting one or more electrical connectors to a printed circuit board, including a casing (2 in Fig. 1-7), a printed circuit board (3 in Fig. 4, 6, 7) Supported within said casing and a miniaturized connector system including:  at least one connector element (6 in Fig 4, 6) mounted on a main side of the printed circuit board, comprising: - a main connector body (12 in Fig. 4) made of plastic material (resin, paragraph [0030]), rigidly connected to the printed circuit board (paragraph [0031]; see fixing terminal 15 in Fig. 4, 6) and defining a receptacle extending along a direction substantially parallel to the main plane of the printed circuit board, - at least one metal terminal (pins 13 in Fig. 4), electrically connected to the printed circuit board, arranged inside the receptacle and configured to cooperate with a terminal of a cable according to a connection operative direction parallel to the main plane of the printed circuit board, an auxiliary portion (18 in Fig. 4) of the main body of the connector element, arranged on the prolongation of said main connector body and defining a prolongation portion of said receptacle (left end of 18 in Fig 4 prolongates the receptacle 12), wherein said auxiliary portion of the body of the connector element is an integral part of a portion (7 in Fig. 1-8) of the casing, separated with respect to said main body of the connector element and having at least one seat for receiving the printed circuit board (32 in Fig. 4), so as to refer in position said printed circuit board relative to said portion of said casing. Furthermore, each of OHNO ET AL and OHNO also discloses a device and/or method with the features of claims 1 and 14: In, OHNO ET AL see in particular Fig. 9 with the casing 3 having a prolongation 32 for the connector receptacle 10 and a seat 31 for the PCB 5. In OHNO, see in particular Fig. 3, 4 with the casing 45 having a prolongation 47 for the connector receptacle 53 and a seat for the PCB 57 (corner of casing 45 receiving the left edge of PCB 57 in Fig. 4). The 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831